                       Case 2:19-cv-03323-RGK-AFM Document 1 Filed 04/25/19 Page 1 of 16 Page ID #:1



                                1    BUCHALTER
                                     A Professional Corporation
                                2    OREN BITAN (SBN: 251056)
                                     WEISS B. HAMID (SBN: 300792)
                                3    1000 Wilshire Boulevard, Suite 1500
                                     Los Angeles, CA 90017-1730
                                4    Telephone: 213.891.0700
                                     Fax: 213.896.0400
                                5    E-mail: obitan@buchalter.com
                                6    Attorneys for Plaintiff, Mammoth Rx, Inc.
                                7

                                8                            UNITED STATES DISTRICT COURT
                                9                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
                           10

                           11       MAMMOTH RX, INC., a Delaware             CASE NO.
                                    corporation,
                           12                                                COMPLAINT FOR:
                                                    Plaintiff,
                           13
                                            v.                                   1. Fraudulent Misrepresentation;
                           14                                                    2. Negligent Misrepresentation;
                              FRED BATTAH aka FREDDY                             3. Intentional Interference with
                           15 BATTAH, an individual; REAL VALUE                     Contract;
                              PRODUCTS CORPORATION dba                           4. Intentional Interference with
                           16 HOSPITAL PHARMACEUTICAL                               Prospective Economic Relations;
                              CONSULTANTS, a Texas corporation;                  5. Negligent Interference with
                           17 and DOES 1 through 20, inclusive,                     Prospective Economic Relations;
                                                                                    and
                           18                       Defendants.                  6. Breach of Contract
                           19

                           20
                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
      BUCHALTER
A PROFES SION AL CORPORAT ION                                            1
        LOS ANG ELES
                                                                      COMPLAINT
                                    BN 36255278v1
                       Case 2:19-cv-03323-RGK-AFM Document 1 Filed 04/25/19 Page 2 of 16 Page ID #:2



                                1           Plaintiff Mammoth Rx, Inc., a Delaware corporation (“Mammoth” or
                                2   “Plaintiff”), complaints and alleges against defendants Fred Battah, and Real Value
                                3   Products Corporation dba Hospital Pharmaceutical Consultants, as follows:
                                4                                   NATURE OF ACTION
                                5           1.      This action arises out of defendant Fred Battah, and Real Value
                                6   Products Corporation’s deception, fraud, and breach of contract against Mammoth,
                                7   in violation of California common law, and California Bus. & Prof. Code § 17200,
                                8   et. seq. Mammoth seeks damages, attorneys’ fees, costs, pre-judgment and post-
                                9   judgment interest, and injunctive and declaratory relief associated with its causes of
                           10       action.
                           11                                            THE PARTIES
                           12               2.      Plaintiff MAMMOTH RX, INC. is a Delaware corporation authorized
                           13       to do and doing business in the State of California. At all times relevant hereto,
                           14       Plaintiff maintained its principal place of business in the County of Los Angeles,
                           15       State of California.
                           16               3.      Plaintiff is informed and believes, and on that basis alleges, that
                           17       defendant FRED BATTAH, aka FREDDY BATTAH (“Battah”), is an individual
                           18       who is and at all times herein mentioned was a resident of Bexar County, Texas.
                           19       Plaintiff is further informed and believes and thereon alleges, that Battah regularly
                           20       conducts business within the state of California.
                           21               4.      Plaintiff is informed and believes, and on that basis alleges, that
                           22       defendant REAL VALUE PRODUCTS CORPORATION dba HOSPITAL
                           23       PHARMACEUTICAL CONSULTANTS (“Real Value”) (collectively referred to
                           24       with Battah as “Battah Defendants”) is and at all times relevant hereto was a Texas
                           25       corporation that regularly conducts business within the state of California.
                           26               5.      Plaintiff is ignorant of the true names and capacities of Defendants
                           27       sued herein as DOES 1 through 20 inclusive, and therefore sues these Defendants
                           28       by such fictitious names. Plaintiff will amend this complaint to allege their true
      BUCHALTER
A PROFES SION AL CORPORAT ION                                                2
        LOS ANG ELES
                                                                          COMPLAINT
                                    BN 36255278v1
                       Case 2:19-cv-03323-RGK-AFM Document 1 Filed 04/25/19 Page 3 of 16 Page ID #:3



                                1   names and capacities, when ascertained. Plaintiff is informed and believes, and
                                2   thereon alleges that each of the fictitiously named Defendants are responsible in
                                3   some manner for the occurrences herein alleged, and that Plaintiff’s damages as
                                4   herein alleged were proximately caused by their conduct.
                                5           6.         At all times mentioned herein, Defendants, and each of them, were the
                                6   agents, servants and employees of the remaining Defendants, and of each other and
                                7   that at all times mentioned herein, Defendants and each of them were acting with
                                8   the knowledge of each other and within the course and scope of their agency or
                                9   employment, as applicable.
                           10               7.         Plaintiff is informed and believes, and on that basis alleges, that at all
                           11       times mentioned herein, Real Value and Battah each constitute the alter ego of the
                           12       other by virtue of the manner of operation of the businesses of Real Value in that, at
                           13       all relevant times, (i) there existed and now exists such a unity of interest and
                           14       ownership between said Defendants such that the individuality and separateness of
                           15       said Defendants has ceased, and despite knowledge thereof, Battah has acquiesced
                           16       in and agreed and consented to and ratified such conduct as herein alleged such that
                           17       adherence to the fiction of said Defendants’ separate existence would, under the
                           18       circumstances, promote injustice and fraud; (ii) said Defendants have been but an
                           19       instrumentality or conduit of one another in the pursuit of a single business venture,
                           20       and disregard of the separate nature of said Defendants is necessary to prevent an
                           21       injustice to Mammoth; and (iii) said Defendants have committed, inter alia, the
                           22       following acts:
                           23                       a. Plaintiff is informed and believes, and on that basis alleges, that Battah
                           24       is the only shareholder, sole director, and/or sole manager of Real Value;
                           25                       b. Plaintiff is informed and believes, and on that basis alleges, that Battah
                           26       conducted himself and Real Value in a manner such that the interests of Real Value
                           27       were the same as the interests of Battah, by treating the companies’ assets as his
                           28       own and not that of the companies, improperly manipulating the companies’ assets
      BUCHALTER
A PROFES SION AL CORPORAT ION                                                     3
        LOS ANG ELES
                                                                               COMPLAINT
                                    BN 36255278v1
                       Case 2:19-cv-03323-RGK-AFM Document 1 Filed 04/25/19 Page 4 of 16 Page ID #:4



                                1   for his benefit and to the detriment of his creditors, intermingling his own assets
                                2   with the companies’, and guaranteeing and paying the debts incurred by himself
                                3   personally with the companies’ assets, and vice versa;
                                4                   c. Plaintiff is informed and believes, and on that basis alleges, that
                                5   Defendants violated corporate formality requirements, as required by law, including
                                6   the California Corporations Code, to maintain the separate existences of Real Value
                                7   from Battah;
                                8                   d. Plaintiff is informed and believes, and on that basis alleges, that Battah
                                9   directed the actions of and made the decisions on behalf of Real Value as the only
                           10       shareholder, director, manager, and officer of each company;
                           11                       e. Plaintiff is informed and believes, and on that basis alleges, that Battah
                           12       completely controlled, dominated, managed, and operated Real Value such that the
                           13       company was, and are nothing more than, a sham, shell instrumentalities through
                           14       which Battah carries on his personal business; and
                           15                       f. Plaintiff is informed and believes, and on that basis alleges, that if
                           16       either Real Value’s acts were treated as their acts alone, this would have the
                           17       inequitable result of Plaintiff enforcing the Agreement (as defined herein below)
                           18       against shell entities, thereby denying Plaintiff the benefit of its bargain under both
                           19       agreements.
                           20                                       JURISDICTION AND VENUE
                           21               8.         This Court has subject matter jurisdiction over this case pursuant to
                           22       jury because there is diversity among the parties and the amount in controversy,
                           23       without interest and costs, exceeds $75,000.
                           24               9.         This Court has personal jurisdiction over Battah and Real Value
                           25       because they are present, doing business and/or residing in this District, because
                           26       they have committed tortious acts and violated Mammoth’s rights in this District,
                           27       and they knew or should have known that such conduct would cause injury to
                           28       Mammoth in the State of California.
      BUCHALTER
A PROFES SION AL CORPORAT ION                                                     4
        LOS ANG ELES
                                                                               COMPLAINT
                                    BN 36255278v1
                       Case 2:19-cv-03323-RGK-AFM Document 1 Filed 04/25/19 Page 5 of 16 Page ID #:5



                                1           10.     Venue is proper in the United States District Court for the Central
                                2   District of California under 28 U.S.C. §§ 1391(b) and 1391(c).
                                3                                FACTUAL ALLEGATIONS
                                4           11.     Mammoth is, and at all times relevant hereto was, a sales distributor
                                5   that markets, offers to sell, and distributes pharmaceutical products and medical
                                6   devices. Plaintiff’s goal is to reach patients worldwide with innovative
                                7   pharmaceutical products and medical devices. To achieve that goal, Plaintiff
                                8   regularly maintains strategic relationships with existing pharmaceutical companies
                                9   which it believes to be capable of achieving that vision. Plaintiff’s relationships
                           10       with these customers are the bedrock of its company, and vital in order to keep its
                           11       business afloat.
                           12               12.     Mammoth had approximately fifty one (51) pharmaceutical clients.
                           13       Each of these clients had contracts – either express or oral – with Mammoth
                           14       whereby Mammoth would be the exclusive seller for their inventory.
                           15               13.     The Battah Defendants are wholesale distributors that are Verified-
                           16       Accredited Wholesale Distributors issued by the National Association of Boards of
                           17       Pharmacy as a distributor of pharmaceutical products.
                           18               14.     Mammoth had an existing wholesaler, however issues arose between
                           19       the wholesaler with respect to fulfilling orders.
                           20               15.     On or around July 2018, Battah spoke with Ryan Hilton over the
                           21       phone about the potential for a partnership.     Battah induced Mr. Hilton to switch
                           22       from the prior wholesaler to the Battah Defendants, indicating that they would
                           23       fulfill orders much more efficiently. Mammoth (the name of Hilton’s entity) would
                           24       connect the Battah Defendants with Mammoth’s pharmaceutical clients, who would
                           25       purchase inventory from Battah. Mammoth’s clients would use an application
                           26       programming interface (“API”), which allowed Mammoth to track inventory and
                           27       purchases. The API software also allowed customers to order inventory all from
                           28       one location, making purchases easy for the customers.
      BUCHALTER
A PROFES SION AL CORPORAT ION                                                5
        LOS ANG ELES
                                                                          COMPLAINT
                                    BN 36255278v1
                       Case 2:19-cv-03323-RGK-AFM Document 1 Filed 04/25/19 Page 6 of 16 Page ID #:6



                                1           16.     The parties orally agreed to a partnership in July 2018, and Ryan
                                2   Hilton would create and launch Mammoth in November 1, 2018 (the “Agreement”).
                                3   The parties were also planning on executing a written partnership around that time
                                4   as well.
                                5           17.     On August 15, 2018, Battah represented to Mr. Hilton over the phone
                                6   that he was the only distributor of a product called Fenoprofen 200mg and 400mg
                                7   and Chlorzoxazone (“Fenoprofen”). Battah made a similar representation to a
                                8   pharmaceutical client of Mammoth’s on August 23, 2018. It was later revealed that
                                9   not only did other distributors carry Fenoprofen, but also sold it for a much lower
                           10       price. As a result of this misrepresentation, Mammoth lost this pharmaceutical
                           11       client and lost profits from this client.
                           12               18.     The Battah Defendants, however, conducted numerous activity to stall
                           13       the launch of Mammoth. Specifically, Battah represented to Mr. Hilton that
                           14       Mammoth’s pharmaceutical clients would have to fill out a credit application prior
                           15       to engaging in any business with Battah. Once Mammoth’s pharmaceutical clients
                           16       began submitting these credit applications, Battah rejected the applications on the
                           17       basis that the application would need a wet-ink signature. Once Mammoth’s
                           18       pharmaceutical clients submitting the wet-ink executed credit applications, Battah
                           19       indicated – for the first time – that the clients would need to obtain a Drug
                           20       Enforcement Administration certification – even though Mammoth was not
                           21       distributing any controlled substances, and even if it was, Battah didn’t have a
                           22       coltrolled license to ship controlled substances. There was no point of obtaining a
                           23       DEA certificate.
                           24               19.     As a result of Battah’s constant stalling and excuses, Mammoth
                           25       delayed until January of 2019 before it had its soft launch.
                           26               20.     During this time about twenty three of Mammoth’s pharmaceutical
                           27       clients began requesting for quotation (“RFQ”) and purchasing the Battah
                           28       Defendants’ inventory through the API. Through Battah’s oral representations,
      BUCHALTER
A PROFES SION AL CORPORAT ION                                                6
        LOS ANG ELES
                                                                          COMPLAINT
                                    BN 36255278v1
                       Case 2:19-cv-03323-RGK-AFM Document 1 Filed 04/25/19 Page 7 of 16 Page ID #:7



                                1   Mammoth increased the amount of clients using the API software to 48.
                                2           21.     Mammoth is informed and believes, and on that basis alleges, that on
                                3   or around February 26, 2019, the Battah Defendants shut down the API system.
                                4   With that system being cut, Mammoth was unable to track sales between its clients
                                5   and the Battah Defendants.
                                6           22.     Mammoth is informed and believes, and on that basis alleges, that the
                                7   Battah Defendants began doing business directly with Mammoth’s pharmaceutical
                                8   clients, and inducing those clients to breaching their exclusivity agreements with
                                9   Mammoth. Specifically, a Mammoth pharmaceutical client Heartland Pharmacy
                           10       contacted Mammoth on March 6, 2019 through email indicating that the API was
                           11       “blocked by Real Value” and that a Battah Defendants representative contacted
                           12       Heartland Pharmacy directly for orders.
                           13               23.     When Mr. Hilton confronted Battah regarding these actions on or
                           14       around March 2019, Battah orally represented to Mr. Hilton that he will no longer
                           15       abide by the Agreement as a result of a pending lawsuit concerning Mammoth’s
                           16       ability to sell certain items. This, however, was a false pretense for the Battah
                           17       Defendants’ true motivation: stealing Mammoth’s pharmaceutical company clients
                           18       in hopes to cut Mammoth out of the Agreement.
                           19               24.     Plaintiff is informed and believes, and on that basis alleges, that the
                           20       Battah Defendants, specifically Battah, spoke with Mammoth’s pharmaceutical
                           21       clients and falsely indicated that Mammoth was being investigated by the Federal
                           22       Bureau of Investigation (“FBI”) in order to create uncertainty in Mammoth and
                           23       Ryan Hilton, thus harming those relationships.
                           24               25.     Since the API has been cut, many clients have complained regarding
                           25       inconveniences regarding purchasing inventory, which has substantially interfered
                           26       with Plaintiff’s relationships with these clients.
                           27               26.     The result of Battah Defendants’ actions were devastating to
                           28       Mammoth. Plaintiff is informed and believes, and on that basis alleges, that the
      BUCHALTER
A PROFES SION AL CORPORAT ION                                                 7
        LOS ANG ELES
                                                                           COMPLAINT
                                    BN 36255278v1
                       Case 2:19-cv-03323-RGK-AFM Document 1 Filed 04/25/19 Page 8 of 16 Page ID #:8



                                1   Battah Defendants have now stolen approximately fifty one (51) of Mammoth’s
                                2   pharmaceutical clients. Because of this, Mammoth had to shutter its doors, shut
                                3   down, and lay off most of its employees.
                                4           27.        Because of the Battah Defendants’ actions, Mammoth’s relationship
                                5   with the customers listed in the Agreement has been seriously disrupted.
                                6                                      FIRST CAUSE OF ACTION
                                7                            FRAUDULENT MISREPRESENTATION
                                8                                       (Against All Defendants)
                                9           28.        Plaintiff incorporates by reference paragraphs 1 through 27, inclusive
                           10       of this Complaint, as though fully set forth herein.
                           11               29.        As set forth above, the Battah Defendants knowingly and/or recklessly
                           12       made false representations of material facts for the purpose of inducing Mammoth’s
                           13       reliance thereon including, but not limited to, the following:
                           14                       a. That the Battah Defendants were interesting in a mutually beneficial
                           15                          partnership;
                           16                       b. That the Battah Defendants had good intentions with respect to
                           17                          requiring certifications and a “wet-ink” signature for credit
                           18                          applications;
                           19                       c. That the delays in launching Mammoth were done in good faith;
                           20                       d. That Mammoth is being investigated by the FBI to Mammoth’s clients
                           21                          in order to create uncertainty in Mammoth;
                           22                       e. That the Battah Defendants were going to allow Mammoth to retain its
                           23                          clients; and
                           24                       f. That they were the exclusive distributor of Fenoprofen.
                           25               30.        These representations were made in person during July 2018, prior to
                           26       the Agreement, as well as various other conversations both written and oral.
                           27               31.        These representation made by the Defendants were in fact false.
                           28       Unbeknownst to Mammoth at the time, the true facts were:
      BUCHALTER
A PROFES SION AL CORPORAT ION                                                    8
        LOS ANG ELES
                                                                              COMPLAINT
                                    BN 36255278v1
                       Case 2:19-cv-03323-RGK-AFM Document 1 Filed 04/25/19 Page 9 of 16 Page ID #:9



                                1                   a. The Battah Defendants had no interest in engaging in a partnership
                                2                      with Mammoth, and just sought to steal Mammoth’s pharmaceutical
                                3                      clients;
                                4                   b. That Mammoth was not being investigated by the FBI;
                                5                   c. That the requirements for various certifications and applications, as
                                6                      well as the delays were simply a means to stall Mammoth as the Battah
                                7                      Defendants were stealing Mammoth’s pharmaceutical companies; and
                                8                   d. That not only were the Battah Defendants not the exclusive distributor
                                9                      of Fenoprofen, other distributors sold it for a much lower price.
                           10               32.        When the Battah Defendants made these false representations, they
                           11       knew them to be false and made these representations with the intention to deceive
                           12       and defraud Mammoth to act in reliance on these representations in the manner
                           13       hereafter alleged, or with the expectation that it would so act.
                           14               33.        Mammoth, at the time these representations were made by the Battah
                           15       Defendants and at the time Mammoth took the actions herein alleged, was ignorant
                           16       of the falsity of the Battah Defendants’ representations and believed them to be
                           17       true. In reliance on these representations, Mammoth was induced to and did agree
                           18       to engage with the Battah Defendants and shared their client list. Had Mammoth
                           19       known the actual facts, Mammoth would not have taken such actions. Mammoth’s
                           20       reliance on the Battah Defendants’ representations was justified because the Battah
                           21       Defendants made the representations in connection with their efforts to convince
                           22       Mammoth to engage in a mutually beneficial partnership.
                           23               34.        As a proximate result of the fraudulent conduct of the Battah
                           24       Defendants as herein alleged, Mammoth was induced engage in the partnership
                           25       where it inevitably had all of its clients stolen by the Battah Defendants. The
                           26       Battah Defendants’ conduct also damaged Mammoth by forcing it to shut down and
                           27       lay off employees, and more that is capable of proof at trial.
                           28
      BUCHALTER
A PROFES SION AL CORPORAT ION                                                    9
        LOS ANG ELES
                                                                              COMPLAINT
                                    BN 36255278v1
                 Case 2:19-cv-03323-RGK-AFM Document 1 Filed 04/25/19 Page 10 of 16 Page ID #:10



                                1           35.        The Battah Defendants’ misrepresentations of material facts were
                                2   intentional, deceitful, and done with the intention to deprive Mammoth of its clients
                                3   and legal rights, forcing it to be subject to undue hardship, and done in conscious
                                4   disregard of Mammoth’s rights, so as to justify an award of exemplary and punitive
                                5   damages.
                                6                                     SECOND CAUSE OF ACTION
                                7                             NEGLIGENT MISREPRESENTATION
                                8                                       (Against All Defendants)
                                9           36.        Plaintiff incorporates by reference paragraphs 1 through 35 inclusive
                           10       of this Complaint, as though fully set forth herein.
                           11               37.        As set forth above, the Battah Defendants knowingly and/or recklessly
                           12       made false representations of material facts for the purpose of inducing Mammoth’s
                           13       reliance thereon including, but not limited to, the following:
                           14                       a. That the Battah Defendants were interesting in a mutually beneficial
                           15                          partnership;
                           16                       b. That the Battah Defendants had good intentions with respect to
                           17                          requiring certifications and a “wet-ink” signature for credit
                           18                          applications;
                           19                       c. That the delays in launching Mammoth were done in good faith;
                           20                       d. That Mammoth is being investigated by the FBI to Mammoth’s clients
                           21                          in order to create uncertainty in Mammoth;
                           22                       e. That the Battah Defendants were going to allow Mammoth to retain its
                           23                          clients; and
                           24                       f. That they were the exclusive distributor of Fenoprofen.
                           25               38.        These representations were made in person during July 2018, prior to
                           26       the Agreement, as well as various other conversations both written and oral.
                           27               39.        When Defendants made these false representations, they had no
                           28       reasonable grounds for believing them to be true in that:
      BUCHALTER
A PROFES SION AL CORPORAT ION                                                    10
        LOS ANG ELES
                                                                              COMPLAINT
                                    BN 36255278v1
                 Case 2:19-cv-03323-RGK-AFM Document 1 Filed 04/25/19 Page 11 of 16 Page ID #:11



                                1                   a. The Battah Defendants had no interest in engaging in a partnership
                                2                      with Mammoth, and just sought to steal Mammoth’s pharmaceutical
                                3                      clients;
                                4                   b. That Mammoth was not being investigated by the FBI;
                                5                   c. That the requirements for various certifications and applications, as
                                6                      well as the delays were simply a means to stall Mammoth as the Battah
                                7                      Defendants were stealing Mammoth’s pharmaceutical companies; and
                                8                   d. That not only were the Battah Defendants not the exclusive distributor
                                9                      of Fenoprofen, other distributors sold it for a much lower price.
                           10               40.        Defendants made these representations with the intention of inducing
                           11       Mammoth to act in reliance on these representations in the manner hereafter
                           12       alleged, or with the expectation that Mammoth would so act.
                           13               41.        Mammoth, at the time these representations were made by the Battah
                           14       Defendants and at the time Mammoth took the actions herein alleged, was ignorant
                           15       of the falsity of the Battah Defendants’ representations and believed them to be
                           16       true. In reliance on these representations, Mammoth was induced to, did agree to
                           17       engage with the Battah Defendants, and shared their client list. Had Mammoth
                           18       known the actual facts, Mammoth would not have taken such actions. Mammoth’s
                           19       reliance on the Battah Defendants’ representations was justified because the Battah
                           20       Defendants made the representations in connection with their efforts to convince
                           21       Mammoth to engage in a mutually beneficial partnership.
                           22               42.        As a proximate result of the fraudulent conduct of the Battah
                           23       Defendants as herein alleged, Mammoth was induced engage in the partnership
                           24       where it inevitably had all of its clients stolen by the Battah Defendants. The
                           25       Battah Defendants’ conduct also damaged Mammoth by forcing it to shut down and
                           26       lay off employees, and more that is capable of proof at trial.
                           27

                           28
      BUCHALTER
A PROFES SION AL CORPORAT ION                                                    11
        LOS ANG ELES
                                                                              COMPLAINT
                                    BN 36255278v1
                 Case 2:19-cv-03323-RGK-AFM Document 1 Filed 04/25/19 Page 12 of 16 Page ID #:12



                                1                                THIRD CAUSE OF ACTION
                                2                    INTENTIONAL INFERENCE WITH CONTRACT
                                3                                   (Against All Defendants)
                                4           43.     Mammoth incorporates by reference paragraphs 1 through 42,
                                5   inclusive of this Complaint, as though fully set forth herein.
                                6           44.     Mammoth was a party to sales agreement, which was a valid contract
                                7   for the sale of its products in which the third-party pharmaceutical clients were able
                                8   to purchase products.
                                9           45.     Defendants were aware of these sales agreements and the benefits that
                           10       Plaintiff would receive from the full performance of the sales agreements.
                           11               46.     Defendants intentionally interfered with those sales agreements by
                           12       unlawfully making false representations concerning Mammoth, as well as soliciting
                           13       Mammoth’s clients knowing that Mammoth had exclusive deals with these clients.
                           14               47.     Furthermore, the Battah Defendants interfered with sales agreements
                           15       by, and not limited to: falsely telling other clients of Plaintiff that the FBI was
                           16       investigating Mammoth in order to create uncertainty in Mammoth, thus harming
                           17       those relationships, and cutting off Plaintiff’s API, which has substantially
                           18       interfered with Plaintiff’s client relationships.
                           19               48.     As a direct and proximate result of Defendants’ intentional
                           20       interference with the sales agreements, Plaintiff’s performance of the sales
                           21       agreement will be near impossible. Accordingly, Plaintiffs have suffered
                           22       substantial damages in an amount according to proof at trial but in excess of
                           23       $1,000,000. Further, Plaintiff is entitled to injunctive relief to restrain and enjoin
                           24       the Defendants from further acts of unlawful conduct.
                           25       ///
                           26       ///
                           27       ///
                           28
      BUCHALTER
A PROFES SION AL CORPORAT ION                                                12
        LOS ANG ELES
                                                                          COMPLAINT
                                    BN 36255278v1
                 Case 2:19-cv-03323-RGK-AFM Document 1 Filed 04/25/19 Page 13 of 16 Page ID #:13



                                1                               FOURTH CAUSE OF ACTION
                                2         INTENTIONAL INTERFERENCE WITH PROSPECTIVE ECONOMIC
                                3                                         RELATIONS
                                4                                   (Against All Defendants)
                                5           49.     Plaintiff incorporates by reference paragraphs 1 through 48, inclusive
                                6   of this Complaint, as though fully set forth herein.
                                7           50.     Plaintiff was in an economic relationship with third-party
                                8   pharmaceutical companies, granting them exclusive rights to sell products.
                                9           51.     Defendants were aware of the economic relationship when they
                           10       decided to cut out Mammoth and solicited those clients directly.
                           11               52.     By doing so, Defendants explicitly sold the Product with the intention
                           12       to disrupt Plaintiff’s business, or at least knew that disruption of the relationship
                           13       was substantially certain to occur.
                           14               53.     The Battah Defendants interfered with Mammoth’s sales agreements
                           15       by, and not limited to: falsely telling other clients of Plaintiff that Mammoth was
                           16       being investigated by the FBI in order to create uncertainty in Mammoth, thus
                           17       harming those relationships and cutting off Plaintiff’s API which has substantially
                           18       interfered with Plaintiff’s client relationships, and directly soliciting Mammoth’s
                           19       clients to breach their agreements.
                           20               54.     As a direct and proximate result of Defendants’ action, Plaintiff’s
                           21       relationship with a third-party distributor has been disrupted. Accordingly,
                           22       Plaintiffs have suffered substantial damages in an amount according to proof at trial
                           23       but in excess of $600,000. Further, Plaintiff is entitled to injunctive relief to
                           24       restrain and enjoin the Defendants from further acts of unlawful conduct.
                           25       ///
                           26       ///
                           27       ///
                           28
      BUCHALTER
A PROFES SION AL CORPORAT ION                                                 13
        LOS ANG ELES
                                                                           COMPLAINT
                                    BN 36255278v1
                 Case 2:19-cv-03323-RGK-AFM Document 1 Filed 04/25/19 Page 14 of 16 Page ID #:14



                                1                                FIFTH CAUSE OF ACTION
                                2        NEGLIGENT INTERFERENCE WITH PROSPECTIVE ECONOMIC
                                3                                         RELATIONS
                                4                                   (Against All Defendants)
                                5           55.     Mammoth incorporates by reference paragraphs 1 through 54,
                                6   inclusive of this Complaint, as though fully set forth herein.
                                7           56.     Mammoth was in an economic relationship with the third-party
                                8   pharmaceutical clients, which resulted in future economic benefit to Mammoth.
                                9           57.     Defendants were, or should have known, of this economic relationship.
                           10               58.     Defendants knew, or should have known, that soliciting to Mammoth’s
                           11       current clients, as well as cutting off the API would be disruptive, thus failing to act
                           12       with reasonable care.
                           13               59.     As a direct and proximate result of Defendants’ action, Mammoth’s
                           14       relationship with the third-party distributor has been disrupted. Accordingly,
                           15       Mammoth has suffered substantial damages in an amount according to proof at trial
                           16       but in excess of $1,000,000.
                           17                                    SIXTH CAUSE OF ACTION
                           18                                     BREACH OF CONTRACT
                           19                                     (Against Battah Defendants)
                           20               60.     Plaintiff incorporates by reference paragraphs 1 through 59, inclusive
                           21       of this Complaint, as though fully set forth herein.
                           22               61.     The Agreement constitutes a valid oral contract between the parties.
                           23               62.     The Agreement provides that Mammoth has exclusive relationships
                           24       with its pharmaceutical clients, and would use the API to connect those clients to
                           25       the Battah Defendants’ inventory.
                           26               63.     Mammoth has performed all of its obligations presently due and owing
                           27       under the Agreement except for those obligations excused by the acts and
                           28       omissions of Defendants as alleged herein.
      BUCHALTER
A PROFES SION AL CORPORAT ION                                                14
        LOS ANG ELES
                                                                          COMPLAINT
                                    BN 36255278v1
                 Case 2:19-cv-03323-RGK-AFM Document 1 Filed 04/25/19 Page 15 of 16 Page ID #:15



                                1            64.    Events of default have occurred under the Agreement, including but
                                2   not limited to cutting the API and selling products directly to Mammoth’s exclusive
                                3   pharmaceutical companies.
                                4            65.    As a proximate result of these actions, Mammoth has been denied the
                                5   benefit of the bargain it negotiated for in the Agreement. Specifically, Mammoth
                                6   has lost nearly all of its pharmaceutical clients. Due to these breaches, relationships
                                7   with clients have been materially disrupted. As such, Mammoth is unable to
                                8   engage in any sales of its products to current and prospective third parties due to the
                                9   API being cut by the Battah Defendants.
                           10                66.    As a proximate result of these actions, Mammoth has also suffered
                           11       incidental damages in an amount to be proven at trial but in any event no less than
                           12       $1,000,000.
                           13                                       PRAYER FOR RELIEF
                           14                WHEREFORE, Plaintiff respectfully pray for the following relief:
                           15                1.     For compensatory damages in an amount according to proof at trial;
                           16                2.     For interest on the amount of compensatory damages according to
                           17       proof;
                           18                3.     For punitive damages according to proof;
                           19                4.     For injunctive relief according to proof;
                           20                5.     For any further relief as the Court may deem proper.
                           21

                           22       DATED: April 24, 2019                     BUCHALTER
                                                                              A Professional Corporation
                           23

                           24
                                                                              By:           /s/ Oren Bitan
                           25                                                                    OREN BITAN
                                                                                              WEISS B. HAMID
                           26                                                       Attorneys for Plaintiff MAMMOTH RX,
                                                                                                      INC.
                           27

                           28
      BUCHALTER
A PROFES SION AL CORPORAT ION                                                 15
        LOS ANG ELES
                                                                           COMPLAINT
                                    BN 36255278v1
                 Case 2:19-cv-03323-RGK-AFM Document 1 Filed 04/25/19 Page 16 of 16 Page ID #:16



                                1                                 JURY TRIAL DEMAND
                                2           Plaintiff Mammoth Rx, Inc. demands a trial by jury on all issues so triable in
                                3   this matter.
                                4   DATED: April 24, 2019                   BUCHALTER
                                                                            A Professional Corporation
                                5

                                6
                                                                            By:           /s/ Oren Bitan
                                7                                                              OREN BITAN
                                                                                            WEISS B. HAMID
                                8                                                 Attorneys for Plaintiff MAMMOTH RX,
                                                                                                    INC.
                                9

                           10

                           11

                           12

                           13

                           14

                           15

                           16

                           17

                           18

                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
      BUCHALTER
A PROFES SION AL CORPORAT ION                                               16
        LOS ANG ELES
                                                                         COMPLAINT
                                    BN 36255278v1
